            Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 1 of 9




 1 Milton W. Hathaway, Jr., Esq.
   AZ State Bar No. 005442
 2 MURPHY SCHMITT HATHAWAY
   Attorneys at Law
 3 121 East Goodwin Street
   Post Office Box 591
 4 Prescott, Arizona 86302-0591
   (928) 445-6860
 5 info@mshwlaw.com
   Co-Attorneys for Plaintiff
 6
   Andrew J. Becke, Esq.
 7 AZ State Bar No. 025362
   BECKE & OLSON, PLLC
 8 Attorneys at Law
   100 Union Street, Suite 200
 9 Prescott, AZ 86303
   (928) 460-5353
10 admin@beckeolsonlaw.com
   Co-Attorneys for Plaintiff
11

12                         IN THE UNITED STATES DISTRICT COURT

13                               FOR THE DISTRICT OF ARIZONA

14 Heather Bowman, a single woman,                 )
                                                   ) Case No.
15                  Plaintiff,                     )
             vs.                                   )    COMPLAINT AND JURY TRIAL
16                                                 )            DEMAND
     Holdfast Recovery, L.L.C., an Arizona limited )
17   liability corporation,                        )
                                                   )
18                  Defendant.                     )
                                                   )
19
            Plaintiff, Heather Bowman (“Plaintiff”), as and for her Complaint, alleges as follows:
20
            I.     NATURE OF THE CLAIMS
21
            1.     This is an action for relief from employment discrimination and retaliation in
22
     violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C. §2000e, et seq., and the Arizona
            Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 2 of 9




 1 Employment Discrimination Act (“A.E.D.A.”), A.R.S. §41-1461, et seq.

 2         2.     Plaintiff alleges that Defendant Holdfast Recovery, L.L.C. (“Defendant” or

 3 “Holdfast”) unlawfully discriminated against her and retaliated against her based upon her sex.

 4         3.     Plaintiff seeks compensatory damages, punitive damages, and reasonable attorneys’

 5 fees.

 6         II.    JURISDICTION AND VENUE

 7         4.     This Court has jurisdiction of Plaintiff’s federal law claims pursuant to 28 U.S.C.

 8 §1331 as this action involves federal questions regarding the deprivation of Plaintiff’s rights

 9 under Title VII.

10         5.     This Court has supplemental jurisdiction over Plaintiff’s related claims arising

11 under state and local law pursuant to 28 U.S.C. §1367(a).

12         6.     Venue is proper in this District pursuant to 28 U.S.C. §1391(b), because all of the

13 events and omissions giving rise to this action, including the unlawful employment practices

14 alleged herein occurred in this District.

15         III.   THE PARTIES

16         7.     Plaintiff is a resident of Yavapai County, Arizona.

17         8.     Defendant is an Arizona limited liability company with its principal place of

18 business in Yavapai County, Arizona, where it operates an addiction treatment center.

19         9.     At all relevant times herein, Defendant had at least fifteen (15) employees and,

20 therefore, was “an employer” within the meaning of Title VII.

21         10.    At all relevant times herein, Defendant had at least one employee and was,

22 therefore, “an employer” within the meaning of A.R.S. §41-1461, et seq.


                                                   2
           Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 3 of 9




 1         IV.    EXHAUSTION OF ADMINISTRATIVE REMEDIES

 2         11.    Plaintiff timely filed a Charge of Discrimination with the EEOC on or around April

 3 16, 2021 and the EEOC issued Plaintiff a Notice of Suit Rights dated April 16, 2021.

 4         12.    Plaintiff’s Charge of Discrimination filed with the EEOC was considered a charge

 5 filed pursuant to A.R.S. §41-1481, and Plaintiff has received a Notice of Right to Sue from the

 6 Office of the Arizona Attorney General, dated June 11, 2021.

 7         13.    Plaintiff has timely filed this action and has complied with all administrative

 8 prerequisites to bring this lawsuit.

 9         V.     FACTUAL ALLEGATIONS

10         14.    Plaintiff is a female and at all times material to this action was employed by

11 Defendant as a therapist.

12         15.    At all times material to this action, Plaintiff’s direct supervisor was Richard Jewell.

13         16.    Plaintiff began working for Defendant in September of 2020.

14         17.    Shortly after Plaintiff’s employment with Defendant began, Richard Jewell began

15 to ask personal questions of Plaintiff, including questions about her history of trauma and her

16 history of relationships.

17         18.    Several weeks after Plaintiff’s employment with Defendant began, Richard Jewell

18 began using inappropriate sexual innuendos while speaking with Plaintiff.

19         19.    Mr. Jewell’s inappropriate comments intensified and included, for example:

20         (a)    Referring to a large closet adjoining his new office as a “sex dungeon;”

21         (b)    Asking Plaintiff if her doctor “needed to clear away the cob webs” when she was

22                on her way to a gynecological appointment;


                                                     3
            Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 4 of 9




 1          ( c)   Asking Plaintiff about her favorite sex positions and telling Plaintiff of sex acts he

 2                 wanted to perform on her;

 3          (d)    Asking Plaintiff to request that Mr. Jewell’s supervisor “build a padded sex

 4                 dungeon” at their new office; and

 5          (e)    Propositioning Plaintiff for sexual acts.

 6          20.    In late October or early November of 2020, Plaintiff and Mr. Jewell visited their

 7 new office under construction and Mr. Jewell pushed Plaintiff against a wall and began

 8 aggresively kissing and fondling her. Mr. Jewell then removed Plaintiff’s pants, pushed her

 9 against a desk and had sexual intercourse with her.

10          21.    In the following weeks, Mr. Jewell continued to come into Plaintiff’s office and

11 rubbed her neck, kissed her, and fondled her.

12          22.    Mr. Jewell’s sexually inappropriate behavior continued to accelerate. He pressured

13 Plaintiff into meeting him in parking lots and garages to engage in sex acts in their cars.

14          23.    In one of the encounters, Mr. Jewell brought along his vibrating EMDR (“Eye

15 Movement Desensitization and Reprocessing”) paddles and placed them down Plaintiff’s pants

16 to use as a sex toy.

17          24.    After meeting Mr. Jewell’s wife at a Christmas party, Plaintiff informed Mr. Jewell

18 that she could no longer submit to Mr. Jewell’s sexual demands.

19          25.    Mr. Jewell began to retaliate against Plaintiff for refusing to engage in further sex

20 acts and gave Plaintiff the “silent treatment” for the following day or two.

21 ///

22 ///


                                                     4
             Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 5 of 9




 1           26.   On December 17, 2020, Plaintiff responded to a text message from a male client,

 2 a common and accepted practice for Holdfast therapists to stay in touch with their quarantined

 3 clients.

 4           27.   On December 18, 2020, two days after Plaintiff advised Mr. Jewell that she would

 5 no longer acquiesce to his sexual advances, Mr. Jewell summoned Plaintiff to his office and

 6 suspended her employment.

 7           28.   The pretextual basis for Plaintiff’s suspension was her text communication with her

 8 client.

 9           29.   Plaintiff attempted to communicate with Mr. Jewell’s supervisors about the

10 situation, but was unsuccessful.

11           30.   Mr. Jewell communicated with Plaintiff, after suspending her, and informed her that

12 he wanted their sexual activities to continue, and if they did, he suggested that Plaintiff’s

13 employment could continue.

14           31.   On December 21, 2020, Plaintiff was asked to come into the office to meet with Mr.

15 Jewell and one of his supervisors. She was lectured about ethics and confidentiality.

16           32.   On December 22, 2020, Plaintiff was advised by Mr. Jewell, that her employment

17 was terminated.

18           33.   After Plaintiff’s termination of employment, Mr. Jewell continued to send Plaintiff

19 numerous text messages, asking that their sexual activities continue and suggesting that her

20 employment would be reinstated if it did.

21           VI.   COUNT ONE
                   (QUID PRO QUO - SEXUAL HARASSMENT/RETALIATION IN VIOLATION
22                 OF TITLE VII)


                                                    5
             Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 6 of 9




 1           34.    Plaintiff hereby incorporates Paragraph 1 through 33 as though fully set forth

 2 herein.

 3           35.    Title VII prohibits employment practices that involve quid pro quo sexual

 4 harassment and/or retaliation related to same.

 5           36.    Defendant, by and through its employee, Mr. Jewell, Plaintiff’s direct supervisor,

 6 subjected Plaintiff to demands for sexual conduct after she clearly indicated that such conduct

 7 was not appropriate, welcome, or desired.

 8           37.    As a result of Plaintiff’s refusal to engage in sexual conduct with Mr. Jewell,

 9 Defendant, through Mr. Jewell, retaliated against Plaintiff by terminating her employment.

10           38.    Defendant’s unlawful actions were intentional, willful, malicious, and done with

11 reckless disregard of Plaintiff’s right to be free from discrimination based upon her sex.

12           VII.   COUNT TWO
                    (QUID PRO QUO - SEXUAL HARASSMENT/RETALIATION IN VIOLATION
13                  OF A.E.D.A.)

14           39.    Plaintiff hereby incorporates Paragraph 1 through 38 as though fully set forth

15 therein.

16           40.    A.E.D.A. prohibits employment practices that involve quid pro quo sexual

17 harassment and/or retaliation related to same.

18           41.    Defendant, by and through its employee, Mr. Jewell, Plaintiff’s direct supervisor,

19 subjected Plaintiff to demands for sexual conduct after she clearly indicated that such conduct

20 was not appropriate, welcome, or desired.

21           42.    As a result of Plaintiff’s refusal to engage in sexual conduct with Mr. Jewell,

22 Defendant, through Mr. Jewell, retaliated against Plaintiff by terminating her employment.


                                                     6
               Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 7 of 9




 1             43.   Defendant’s unlawful actions were intentional, willful, malicious, and done with

 2 reckless disregard of Plaintiff’s right to be free from discrimination based upon her sex.

 3             VIII. COUNT THREE
                     (Sexual Discrimination - Disparate Treatment in Violation of Title VII)
 4
               44.   Plaintiff hereby incorporates Paragraph 1 through 43 as though fully set forth
 5
     herein.
 6
               45.   Title VII prohibits the disparate treatment of individuals based upon their sex.
 7
               46.   Defendant allowed its male employees to routinely have communications and
 8
     meetings with their clients.
 9
               47.   Defendant treated Plaintiff differently, based upon her sex, by claiming as a basis
10
     for her termination of employment, that she had texted one of her clients, while male therapists
11
     were allowed to do so.
12
               48.   Although Defendants stated reason for terminating Plaintiff’s employment is
13
     pretextual, that stated reason clearly violates Title VII.
14
               49.   Defendant’s unlawful actions were intentional, willful, malicious, and done with
15
     reckless disregard of Plaintiff’s right to be free from discrimination based upon her sex.
16
               IX.   COUNT FOUR
17                   (Sexual Discrimination - Disparate Treatment in Violation of A.E.D.A.)

18             50.   Plaintiff hereby incorporates Paragraph 1 through 49 as though fully set forth

19 herein.

20             51.   A.E.D.A. prohibits the disparate treatment of individuals based upon their sex.

21             52.   Defendant allowed its male employees to routinely have communications and

22 meeting with their clients.


                                                      7
           Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 8 of 9




 1         53.    Defendant treated Plaintiff differently, based upon her sex, by claiming as a basis

 2 for her termination of employment, that she had texted one of her clients, while male therapists

 3 were allowed to do so.

 4         54.    Although Defendants stated reason for terminating Plaintiff’s employment is

 5 pretextual, that stated reason clearly violates A.E.D.A.

 6         55.    Defendant’s unlawful actions were intentional, willful, malicious, and done with

 7 reckless disregard of Plaintiff’s right to be free from discrimination based upon her sex.

 8         WHEREFORE, Plaintiff requests:

 9         a.     An award of damages in an amount to be determined at trial, plus prejudgment

10                interest, to compensate Plaintiff for all monetary/economic damages, including but

11                not limited to, the loss of past and future income, wages, compensation, job

12                security, and other benefits of employment;

13         b.     An award of damages, in an amount to be determined at trial, plus prejudgment

14                interest, to compensate Plaintiff for all non-monetary and/or compensatory

15                damages, including but not limited to, compensation for her mental anguish and

16                emotional distress, humiliation, depression, embarrassment, stress and anxiety, loss

17                of self esteem, self confidence and personal dignity, emotional pain and suffering,

18                and any other physical or mental injury;

19         c.     An award of damages in an amount to be determined at trial, plus prejudgment

20                interest, to compensate Plaintiff for harm to her professional and personal

21                reputation and loss of career fulfillment;

22 ///


                                                    8
     Case 3:21-cv-08151-MTL Document 1 Filed 07/12/21 Page 9 of 9




 1   d.   An award of damages in an amount to be determined at trial, plus prejudgment

 2        interest, for any and all other monetary and/or non-monetary losses suffered by

 3        Plaintiff;

 4   e.   An award of punitive damages;

 5   f.   An award of costs that Plaintiff has incurred in this action, as well as Plaintiff’s

 6        reasonable attorneys’ fees to the fullest extent permitted by law;

 7   g.   Such other and further relief as the Court may deem just and proper.

 8   DATED this    12TH    day of July, 2021.

 9                             MURPHY SCHMITT HATHAWAY

10
                               By: /s/Milton W. Hathaway , Jr.
11                                  Milton W. Hathaway, Jr., Esq.
                                    Co-Attorneys for Plaintiff
12
                               BECKE & OLSON, P.L.L.C.
13

14                             By: /s/Andrew J. Becke
                                    Andrew J. Becke, Esq.
15                                  Co-Attorneys for Plaintiff

16

17

18

19

20

21

22


                                            9
